DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to movement of the movable roller is performed within a movement range from the first position to the second position, and the movement range includes a specified range in which the movable roller is not supported, in a radial direction of the high speed shaft, by the transmission housing member with the movable bearing in between, but is supported by being held between the ring portion and the high speed shaft in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.WO 2015111355 is considered to be the closest art of record with special reference to Figure 2, movable Bearing 33 of roller 30B in slot 47, however this reference fails to teach the above limitations as highlighted and no secondary reference is known that would reasonably combine to read on the present claims. Further the interpretation of a oil barrier would further not read on the above limitations first as it still fails to expressly teach the above range, but secondly as the reference specifically recites that such oil barrier is not included for bearing 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-12 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746